Judgment, Supreme Court, New York County (Richard Andrias, J.), rendered June 22, 1995, convicting defendant, upon his plea of guilty, of attempted rape in the first degree, and sentencing him to a term of IV2 to 4V2 years, unanimously affirmed.
Defendant knowingly and voluntarily pleaded guilty and the record belies his claim that he did not understand the conditions of his plea due to a psychological disorder. We also conclude that defendant received effective assistance of counsel (People v Ford, 86 NY2d 397, 404). Concur — Sullivan, J. P., Nardelli, Mazzarelli and Saxe, JJ.